— In a habeas corpus proceeding, petitioner appeals from a judgment of the County Court, Westchester County (Cowhey, J.), entered May 2,1983, which dismissed the writ. Judgment reversed, on the law, without costs or disbursements, and proceeding remitted to the County Court, Westchester County, for a hearing and determination on the issue of whether petitioner was present in the demanding State when the underlying crime of murder was allegedly committed. The extradition of the appellant is stayed pending a new determination of this proceeding. In light of the allegation that petitioner was not in the demanding State during the pertinent time, a hearing is required to resolve the question raised (see People ex rel. Hines v Markley, 31 AD2d 538). Lazer, J. P., Mangano, Thompson and Gulotta, JJ., concur.